DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: dock connection manger and platform connection manager in claims 3, 5, 9, 11, 13, 14, and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2019/0340137) in view of Pentelka (US 2015/0257183).

As for claims 1-6, and 9-18, Hall discloses the invention substantially as claimed, including:

1. A method comprising: 
determining that an information handling system is placed on a wireless charging pad, the wireless charging pad communicatively coupled to a wireless docking station [paragraphs 0079, 0115, and abstract, paragraphs 0065-0075, disclosing that an information handling system (e.g. mobile device is placed at a location on a charging pad, and wherein the pad in in communication with the wireless docking station]; 
2. The method of claim 1, further comprising: 
receiving a second unique identifier from the information handling system at the wireless charging pad [paragraphs 0079, 0115, and abstract, paragraphs 0065-0075].  
3. The method of claim 2, further comprising providing the second unique identifier to a dock connection manager at the wireless docking station [paragraphs 0079, 0115, and abstract, paragraphs 0065-0075].  
 [claim 6] receiving a second unique identifier corresponding to the information handling system at a dock connection manager at the wireless docking station [see as cited in claim 3]; and 
initiating a wireless dock connection between the wireless docking station and the information handling system based on the second unique identifier [abstract].  

Hall does not specifically disclose:
receiving, at the wireless charging pad, a first unique identifier from the wireless docking station; and 
initiating a wireless dock connection between the wireless docking station and the information handling system in response to receiving the first unique identifier.  
5. The method of claim 1, further comprising receiving the first unique identifier at a platform connection manager at the information handling system [].  
6. The method of claim 1, further comprising: 
receiving the first unique identifier at a platform connection manager at the information handling system; and 
initiating a wireless dock connection between the wireless docking station and the information handling system based on the first unique identifier.  

Pentelka discloses:
[claims 1, 4, 9 and 17] receiving, at the wireless device (information handling system) including an embedded controller, platform connection manager, a first unique identifier from the wireless docking station [abstract; paragraphs 0001, 0082, 0131-0135, 0153, 0157, paragraphs 0032-0033 showing the embedded controller (any of the various types of processors and related software which receive the identifier]; and 
initiating a wireless dock connection between the wireless docking station and the information handling system in response to receiving the first unique identifier [abstract; paragraphs 0001, 0082, 0131-0135, 0153, 0157].  

6. The method of claim 1, further comprising: 
receiving the first unique identifier at a platform connection manager at the information handling system [see as cited in claims 4 and 5]; and 
initiating a wireless dock connection between the wireless docking station and the information handling system based on the first unique identifier [see as cited in claims 4 and 5].
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Hall and Pentelka because Hall and Pentelka are directed to the connection of information handling system (e.g. mobile device) to a docking station.  While Hall in view of Pentelka receives the unique identifier of the docking station at the mobile device instead of the wireless charging pad of Hall, one of ordinary skill in the art would also consider receiving docking station ID information at the charging pad because it would be well known to one of ordinary skill that placing an object on a charging pad initiates charging and/or communication between the device to be charged and any other computer and docking mechanisms, and therefore including an ability of the charging pad to have software and/or hardware components which perform the task would take minimal design effort to be incorporated.  



Further, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Hall and Pentelka to use both the first and second identifiers to initiate the wireless dock connection because requiring both identifiers would provide for a more secure connection between the docking station and information handling system which would prevent unauthorized use of the docking station and charging [see Hall, paragraph 0075 – where identification of the docking station and device prior to connection allows for a secure connection].

Claims 9-18 are directed to an information handling system and method having the same and/or substantially similar claim limitations as claims 1-6, and are rejected for the reasons set forth supra in the rejection of claims 1-6.

Claims 1-6, and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2019/0340137) in view of Pentelka (US 2015/0257183) and further in view of Huttunen (US 2015/0056920).

As for claims 7, 8, 19, and 20, Hall in view of Pentelka disclose the invention substantially as claimed, including the methods of claims 1 and 17 above including various types of wired and/or wireless communication [see Hall, paragraph 0037 and fig. 3, element 11 (docking station) having a wired connection].

Hall in view of Pentelka do not specifically disclose:
7. The method of claim 1, wherein the wireless charging pad and the information handling system are communicatively coupled by a near-field wireless communication interface.  
8. The method of claim 1, wherein the wireless charging pad and the wireless docking station are communicatively coupled by a universal serial bus interface.  
19. The method of claim 17, wherein the wireless charging pad and the information handling system are communicatively coupled by a near-field wireless communication interface.  
20. The method of claim 17, wherein the wireless charging pad and the wireless docking station are communicatively coupled by a universal serial bus interface.  

Huttunen discloses near field communication, usb, and the connectivity between the charging pad and docking station [paragraphs 0004, 0121, 0125, 0308].

It would have been obvious to one of ordinary skill in the art to combine the teachings of Hall in view of Pentelka and Huttunen because one of ordinary skill in the art would readily apply well known wired and wireless communication protocols such as NFC and USB standards within the system of Hall in view of Pentelka in order to allow for a widely accepted standard to multiple device which could utilize the charging and docking system without having to acquire different software or hardware platforms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        February 17, 2022